Citation Nr: 0323491	
Decision Date: 09/11/03    Archive Date: 09/23/03	

DOCKET NO.  97-17 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating in excess of 10 
percent for chondromalacia patella, right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran had active military service from October 1979 to 
January 1981.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO), which, in pertinent part, 
denied the veteran's claim seeking entitlement to a 
compensable disability rating for chondromalacia patella, 
right knee.  The veteran perfected a timely appeal of this 
determination.

By a rating decision in August 2000, the RO increased the 
disability rating for the veteran's chondromalacia patella, 
right knee, from zero to 10 percent disabling. In a Hearing 
Officer's Decision, dated in April 2003, the RO confirmed and 
continued the 10 percent rating assigned for the 
chondromalacia patella, right knee.  By that same Hearing 
Officer's decision, the RO also increased the disability 
ratings for the veteran's service-connected migraine 
headaches (from zero to 50 percent disabling), cervical 
strain (from zero to 20 percent disabling), and 
chondromalacia patella, left knee (from zero percent to 10 
percent disabling), which were also a part of the veteran's 
appeal.  Thereafter, the veteran in an "Appeal Status 
Election," which was received in June 2003, expressed that 
the RO's action granting an increase in the disability 
ratings for these three service-connected disabilities (i.e., 
headaches, residuals of a cervical strain, and the left knee) 
satisfied her appeal only as to those issues.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  Accordingly, the Board's 
appellate review will be limited to the issue listed on the 
cover page of this decision.







FINDING OF FACT

The veteran's chondromalacia patella, right knee, is 
manifested by pain and tenderness, as demonstrated on 
objective examination, without evidence of limitation of 
motion, instability, or any additional functional loss.


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 
10 percent for chondromalacia patella, right knee, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5024, 
5260, 5261 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000.

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 
38 C.F.R. § 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran has received the degree 
of notice, which is contemplated by law.  Specifically, VA 
provided the veteran copies of the appeal rating decision 
noted above, a statement of the case in September 1996, and 
thereafter supplemental statements of the case in September 
2000 and December 2002.  These documents, collectively, 
provided notice of the law and governing regulations and of 
the evidence needed to support the veteran's claim for the 
benefit sought and the reasons for the determination made 
regarding her claim.  Additionally, she was provided a letter 
from the RO in May 2001, which informed her of the provisions 
of the VCAA, the evidence needed to substantiate her claim, 
and of the evidence the VA would attempt to obtain as well as 
the evidence and information required from her.  The record 
discloses that VA met its duty to assist the veteran also in 
obtaining evidence necessary to substantiate her claim.  Most 
notably, copies of the veteran's service medical records, 
copies of VA comprehensive examinations provided to her since 
service as well as records of private treatment provided to 
the veteran have been obtained and associated with her claims 
file.  The veteran has been afforded a personal hearing in 
connection with her claim in March 2003.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  Therefore, under the circumstances, 
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, e. 
g., Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factual Background.

Entitlement to service connection for a chondromalcia of the 
knees was granted in an August 1981 rating decision, and a 
zero percent (noncompensable) rating was assigned.  The RO, 
in a subsequently appealed rating decision of July 1996, 
continued and confirmed the noncompensable rating for this 
disability.  By a rating decision of August 2000, the 
disability rating for the veteran's chondromalacia patella, 
right knee, was increased to 10 percent disabling, effective 
from April 1996.

The veteran was accorded a VA examination in July 1996, 
during which her complaints include bilateral knee pain.  The 
physical examination of the knees revealed tenderness to 
palpation of both patellofemoral compartments in the right 
medial joint line.  The range of motion was normal with 
crepitation.  There were no quadriceps atrophy and no signs 
of instability.  An x-ray was interpreted to be negative for 
degenerative joint disease.  The diagnosis was of bilateral 
patellofemoral syndrome/chondromalacia patella.

Private outpatient treatment records, dated in April 1997, 
show that the veteran was evaluated for complaints of ongoing 
right knee pain.  The physical examination of the right knee 
showed some synovial thickening.  There was a lot of diffuse 
tenderness around the knee, both at the medial and lateral 
sides.  The ligaments appeared stable.  X-rays of the knees 
showed no destructive lesions or significant arthritis.

A magnetic resonance imaging (MRI) of the right knee (by the 
Cape Fear Memorial Hospital) in April 1991, was interpreted 
to show minimal linear meniscal single abnormality involving 
the posterior horn of the medical meniscus.  There was no 
evidence of Grade III meniscal tear and no other abnormality.  

On a follow-up evaluation by her private physician in August 
1997, it was noted that the veteran had an MRI of her knee in 
April 1997 that was suggestive of some abnormality of the 
medical meniscus.  The examiner noted that, given the 
veteran's extensive history of complaint, she was considered 
to be a candidate for diagnostic and operative arthroscopy to 
address what was thought to be an internal derangement, most 
likely tears of the medial and lateral meniscus.

On a VA examination in April 1998, the examiner noted that 
the veteran had a painful right knee, which was being treated 
conservatively.  The examiner noted that the veteran 
continued to have pain when walking and climbing stairs, and 
that sometimes the right knee bothered her without any 
stressing of it.  He also noted that the veteran reported 
that the right knee occasionally swells, but that it really 
did not bother her with her usual job as a full-time student.  
On physical examination, the veteran's knee was found to have 
a full range of motion with some pain on flexion.  The 
examiner found that there was no fatigue, weakness or lack of 
endurance demonstrated on examination.  There was no edema, 
effusion, instability, tenderness, redness or crepitus.  The 
examiner observed that the veteran's knee had good weight-
bearing ability.  The diagnosis was of chondromalacia of the 
right knee.  

Private treatment records show that the veteran was evaluated 
and treated at the Northside Family Medical Center from April 
to November 1999, for complaints of bilateral knee pain. 

On VA examination in March 2002, the veteran reported that 
she has had continual muscle problems with pain.  She also 
related that she was involved in an automobile accident in 
1999, which exacerbated her symptoms, and that she has not 
worked since then.  She indicated that she has not required 
surgery, but was currently being seen in a pain clinic by a 
VA physician, who has been giving her injections of Marcaine 
in multiple parts of her body for pain.  The veteran reported 
that the pain was global, all over her body, from her head to 
her toes and in all of her extremities.  The physical 
examination revealed that the veteran had no signs of any 
abnormal weight bearing, no calluses, and that she did not 
use a device for ambulation.  On examination of the knees, 
the veteran demonstrated flexion to 140 degrees, bilaterally, 
with no abnormal motion of the patella.  The Drawer and 
McMurray's tests were negative.  The veteran's range of 
motion of the knees was normal, with no pain, weakness, 
fatigue, incoordination or lack of endurance.  She had normal 
tone, with no muscle weakness, and the deep tendon reflexes 
were normal.  X-rays of the knees were interpreted to be 
within normal limits.  The diagnosis was of chondromalacia of 
the knees.  According to the examiner, there was "less 
likely" to be any additional loss of range of motion of both 
knees due to pain on use, weakened movement, excess 
fatigability or incoordination.  The examiner further added 
that he could find no indication of any additional loss of 
range of motion due to pain on use or during a flare up.  He 
also stated that the veteran had no indications on the 
examination of any recurrent subluxation or lateral 
instability.

In a letter dated in June 2002, the veteran's private 
physician stated that, since the veteran's motor vehicle 
accident in April 1999, the veteran has continued to have 
pain in her neck, shoulders/upper back and knees (especially 
right) and has been unable to pursue gainful employment, 
since the date of her accident.  (The Board notes that the 
veteran has filed a claim for a total disability rating based 
on individual unemployability, which is in a pending status 
at the RO.  38 C.F.R. § 3.160 (c)).

At her personal hearing in March 2003, the veteran described 
symptoms associated to her knees.  She indicated that she has 
inflammation in her knees and that, when she walks long 
distances, her knees begin to hurt.

Legal Criteria.

Disability evaluations are determined by the application of 
VA's schedule for rating disabilities, the aforementioned 
rating schedule, 38 C.F.R. Part 4.  The percentage ratings 
contained in the rating schedule represent, as far as can be 
practically determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual condition 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertion and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion.  Any part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the rating schedule to recognize painful motion which joint 
of periarticular pathology as productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination and reduction on normal 
excursion of movements, including pain on movement of a joint 
under 38 C.F.R. § 4.45.  In DeLuca, the Court held that a 
diagnostic code based on limitation does not subsume 
38 C.F.R. §§ 4.40 and 4.45 and that a rule against pyramiding 
set forth in 38 C.F.R. § 4.14 does not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including during flare ups.  The Board 
notes that the provisions of 38 C.F.R. §§ 4.40 and 4.45 
should be considered in conjunction only where a diagnostic 
code predicated a limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

Analysis.

The veteran's chondromalacia patella, right knee, is 
currently evaluated as 10 percent disabling, by analogy to 
38 C.F.R. § 4.71a, Diagnostic Code 5024, tenosynovitis.  
38 C.F.R. § 4.20, 4.27 (2002).  The Notes following 
Diagnostic Code 5024 specify that disabilities rated under 
diagnostic codes, including Diagnostic Code 5204, are rated 
under Diagnostic Code 5003, as degenerative arthritis 
according to limitation of motion of the affected part.

Diagnostic Code 5003, provides that when limitation of motion 
is noncompensable, a 10 percent rating is for application for 
each such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasms, or satisfactory evidence of painful motion.  Note to 
Diagnostic Code 5003 clarifies the 10 and 20 percent ratings 
based on X-ray findings will not be utilized in evaluating 
disabilities under Code 5024. 

Under Diagnostic Code 5260, a noncompensable rating is 
assigned where knee flexion is limited to 60 degrees.  A 
10 percent evaluation is awarded when flexion is limited to 
45 degrees.  Flexion limited to 30 degrees warrants a 
20 percent rating.  Under Diagnostic Code 5261, if knee 
extension is limited to 5 degrees, a noncompensable rating is 
assigned.  Extension limited to 10 degrees warrants a 
10 percent disability rating.  Extension limited to 
15 degrees warrants a 20 percent disability rating.

There are other potential diagnostic codes for knee 
disabilities.  However, as the evidence shows the existence 
of knee motion, application of Diagnostic Code 5256, 
ankylosis of the knee is not supported.  Similarly, there is 
no evidence of knee instability or subluxation, Diagnostic 
Code 5257, dislocated semilunar cartilage, Diagnostic 
Code 5258, asymptomatic knee following removal of semilunar 
cartilage, Diagnostic Code 5259, no evidence of tibia and 
fibula impairment affecting the knees, Diagnostic Code 5262, 
and no evidence of acquired, traumatic genu recurvatum, 
Diagnostic Code 5262.  Accordingly, the Board finds that 
these codes are not more appropriate to evaluate the 
veteran's right knee disability.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993).

Here, the evidence of record shows that the veteran was found 
to have a normal right knee motion with crepitation on VA 
examination in July 1996, and a full range of right knee 
motion on VA examinations in April 1998, and in March 2002.  
The latter examination contains findings that veteran 
demonstrated flexion of the right knee to 140 degrees, with 
no indication of any loss of motion due to pain on use or 
during flare-ups.  Thus, the record evidence does not reflect 
a compensable degree of limitation of motion under Diagnostic 
Code 5260 or 5261. 

With respect to functional loss, the Board acknowledges the 
veteran's subjective complaints of right knee pain, the 
objective findings of pain, tenderness and crepitus, on VA 
examination in July 1996 and April 1998, and on private 
examination in August 1997.  However, there was no objective 
evidence of swelling on physical examination.  There is no 
clinical evidence of atrophy, weakness, fatigue, lack of 
endurance, incoordination, or subluxation or lateral 
instability.  The x-ray studies of the knees in March 2002 
were within normal limits, indicating no arthritic findings.  
Accordingly, for these reasons, the Board finds no basis for 
establishing a rating in excess of the currently assigned 10 
percent on the basis of functional loss.  As such, the 
veteran's claim for an increased evaluation for her right 
knee disorder must be denied.

In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as a preponderance of the evidence is against the veteran's 
claim, that doctrine is not for application in the instant 
appeal.  See 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

An increased disability rating in excess of 10 percent for 
chondromalacia patella, right knee, is denied.  



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

